Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 23, 2016

                                     No. 04-15-00714-CV

  WESTPORT OIL & GAS COMPANY, L.P. n/k/a Kerr-McGee Oil & Gas Onshore, L.P.,
                            Appellant

                                              v.

Betsy MECOM, Donald R. Mullins, Lannie Louise Mecom, Mark Mullins and Wahatoya, Ltd.,
                                     Appellees

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 6,470
                          Honorable Jose A. Lopez, Judge Presiding


                                       ORDER
      Appellant’s reply brief is due on July 11, 2016. See TEX. R. APP. P. 38.6(c). On June 21,
2016, Appellant filed an unopposed motion for extension of time to file the reply brief until
August 10, 2016, for an extension of thirty days.
        Appellant’s motion is GRANTED.      Appellant’s reply brief is due on August 10, 2016.
See id. R. 38.6(d).



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court